DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claim 1-11) in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-20 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
sensors that provide speed data, force data, and position data (claim 4)
(Note: Currently, the drawings show sensors 780 that provide only proximity data)
sensors that provide first and second position data (claim 5)
a first sensor of the propulsion system (claim 11)
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 4 recites that the sensor data includes speed data, force data, position data, and proximity data. Similarly, claim 5 recites that the sensor data includes first and second position data. Additionally, claim 11 recites that the propulsion system comprises a first sensor.
The specification, however, fails to describe how the claimed speed data, force data, and position data is generated. Further, the disclosure does not provide adequate information on how such claimed data is incorporated and used by the control system, and instead discloses such information only in abstract terms. The only sensor data suitably disclosed in the specification pertains to the proximity data that is generated by sensors 780.
Additionally, the specification does not suitably disclose a first sensor as being a part of the propulsion system, and has failed to disclose how such first sensor is used by the control system.
Therefore, in absence of adequate guidance in the disclosure, a person skilled in the art would not be able to make and/or use the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lagarrigue et al. (US 10532793 B2) in view of EP 3168126 A1 (‘126), both cited by Applicant.
Lagarrigue discloses a personal watercraft comprising: a body having a seat and a hull (Fig 1), the seat configured to support a user with the body floating in water; a plurality of hydrofoils [2, 3, 4] extending outwards from the body and coupled to a positioning system [13] (see col. 4, lines 30-37 and 50-52), the plurality of hydrofoils being configured, in combination, to raise the hull of the personal watercraft above a waterline in the water when the personal watercraft is in use and under the influence of a propulsion force; and one or more sensors [16, 17] that provide sensor data of the watercraft during use (col. 3, line 49]. An automatic control 
Although Lagarrigue teaches an automatic control system for controlling the positioning system, it does not disclose the automatic control system as having a computer-readable medium having a processor and a memory having instructions, as generally claimed in claim 1.
EP ‘126 shows an automatic control system [5] for controlling hydrofoils of a watercraft, comprising a computer-readable medium having a processor and a memory having instructions that, when executed by the processor: read a sensor data; and based on the read sensor data, send a signal to the positioning system to adjust the position for at least one of the plurality of hydrofoils. (see ¶0049-¶0050 in the English translation provided by Applicant)
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the automatic control system of Lagarrigue with a computer-readable medium having a processor and a memory having instructions, as taught by EP ‘126. Having such an arrangement would have provided an efficient control system for automatically positioning the hydrofoils.
Re claim 2, in the modified watercraft described above, each of the hydrofoils has a strut extending vertically outward away from the body of the personal watercraft and a transverse foil section [2, 3] extending transverse to the strut (see Fig 2 and Fig 3).
Re claim 3, the transverse section of each hydrofoil extends transverse to the strut.
Re claim 5, although the control system of Lagarrigue provides instructions to position the first hydrofoil differently from the second hydrofoil (see Fig 5), it does not expressly disclose such instructions being based on respective positioning data for each hydrofoil. However, it would have been obvious to a person skilled in the art to generate such instructions based on the respective position information received for each hydrofoil. Having such an arrangement would have enabled the hydrofoils to be positioned according to the predictive model disclosed by Lagarrigue (col. 4, lines 4-25). (Note: Position information for the hydrofoils is provided by EP ‘126 as well. See ¶0016-¶0020 and ¶0098-¶0099 in the English translation provided by the Applicant).
Re claim 6, the sensor data comprises data that positions each of the plurality of hydrofoils at a different position along at least one of the y-axis, the x-axis, and the z-axis.
Re claim 7, the sensor data comprises data that positions each of the plurality of hydrofoils at a different position, wherein each different position has unique coordinates along the y-axis, the x-axis, and the z-axis.
Re claim 8, the instructions include first and second instructions that correspond to first and second different riding modes for the personal watercraft (see Fig 1; and col. 2, lines 60-67). The control system inherently comprises the first instruction that sends a first signal to the positioning system to adjust the position for each of the plurality of hydrofoils based on the first positioning data for each of the plurality of hydrofoils, and the second instruction that sends a second signal to the positioning system to adjust the position for each of the plurality of hydrofoils based on the second positioning data for each of the plurality of hydrofoils, the first and second positioning data for the first and second riding modes resulting in a different riding experience for the personal watercraft.
Re claim 9, a first of the plurality of hydrofoils extends outwards from a rear portion of the body, the first hydrofoil including the propulsion system and being movable along a y-axis extending vertically through the body (Fig 6).
Re claim 10, the watercraft comprises a propulsion system for providing the propulsion force (Fig 6).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lagarrigue et al. (US 10,532,793 B2) in view of EP 3168126 A1 (‘126), and further in view of Schnauffer (US 10,894,579 B2)
Lagarrigue, as modified above EP ‘126, discloses a personal watercraft comprising a control system receiving sensor data from sensors, wherein the sensor data including speed data from motion sensor [17] and force data from load sensors [16] (see col. 3, line 49). 
Lagarrigue however does not disclose the sensor data as comprising position data and proximity data (claim 4), or a propulsion data (claim 11)
Schnauffer discloses a personal watercraft comprising an automatic control system for controlling hydrofoils based on sensor data, wherein the sensor data comprises proximity data (col. 3, line 6), force data (col. 3, lines 9-10), speed data, and position data (col. 3, lines 11-12).  Applicant may note that the speed data can be broadly interpreted as a propulsion data.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the automatic control system of modified Lagarrigue (as modified above by EP ‘126) based on sensor data comprising speed/propulsion data, force data, position data, and proximity data, as further taught by Schnauffer. Including additional parameters in the sensor data would have provided a comprehensive control system that was capable of responding to a wide range of operational conditions and user requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3804048 (Cline), US 3722450 (Arimura), FR 3089487 and WO 2021032277 each shows a personal watercraft with adjustable hydrofoils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617